Citation Nr: 0506414	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-02 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased evaluation for dermatitis, 
currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from October 1976 to 
March 1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina 
Regional Office, denying the veteran an increased evaluation 
for his service-connected skin disorder.  The veteran now 
resides within the jurisdiction of the Wilmington, Delaware 
Regional Office (RO).

In February 2004, the veteran appeared before the undersigned 
Veterans law Judge sitting at Washington DC.  A transcript of 
the veteran's testimony has been associated with his claims 
file.

This case was previously before the Board and in June 2004 it 
was remanded to the RO for further development.  The case has 
since been returned to the Board and is now ready for 
appellate review.  

While in remand status, the veteran's claim for entitlement 
to service connection for calluses, bilateral feet were 
denied by an RO rating action in October 2004.  The veteran 
initiated an appeal of this determination and a statement of 
the case was furnished him in November 2004. The veteran has 
not at present perfected an appeal as to this issue and, 
therefore, this issue will not be addressed in this decision.


FINDING OF FACT

The dermatitis is not exceptionally repugnant and is 
manifested by patchy scaling without evidence of systemic or 
nervous manifestations, or evidence of constant or near-
constant systemic therapy or other immunosuppressive drugs 
during the past 12-month period, or evidence that more than 
40 percent of exposed areas are affected, or evidence of more 
than 40 percent of the entire body is affected.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for dermatitis have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7806 
(2002) and DC 7806 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, a January 2003 statement 
of the case and a supplemental statements of the case dated 
in August 2003, August 2004, September 2004, and November 
2004.  These documents, collectively, provide notice of the 
law and governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  

Further, by way of letters dated in August 2001 and July 
2004, the RO specifically informed the veteran of the 
information and evidence needed from him to substantiate his 
claim, evidence already submitted and/or obtained in his 
behalf, as well as the evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA treatment records and reports of 
comprehensive VA examinations provided to him since service 
have been obtained and associated with his claims file.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument. 

The Board notes that the veteran was not specifically 
informed to furnish copies of any evidence in his possession 
as required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the appellant has not been 
prejudiced by this defect.  

In this regard, the Board notes the appellant was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  Therefore, under the 
circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
appellant in this case and adjudication of this appeal at 
this juncture poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993

Factual Background.

The veteran's service medical records show that the veteran 
was evaluated and treated for skin conditions that included 
pityriasis rosea and contact dermatitis.  Medical history 
noted on the veteran's medical examination for service 
separation included the report of treatment for a rash in the 
armpits, groin area, and on occasions, the entire body.

On his initial post service VA examination in July 1979 it 
was noted that the veteran had a history of a rash on his 
palms and soles.  The examiner noted on examination that the 
veteran's generalized rash was apparently fading and that all 
he could see were some very tiny discrete areas over the 
body.

Service connection for dermatitis (pityriasis rosea) was 
established by a rating action dated in September 1979.  This 
disorder was rated as noncompensably disabling, effective 
from March 1979, under Diagnostic Code 7899 of VA's Schedule 
for Rating Disabilities (Rating Schedule).

In June 1989 the veteran presented to a VA outpatient 
treatment clinic with complaints of pain due to skin problems 
on his feet.  Examination showed some tinea pedis with 
cracked skin between his toes.  He was provided medication 
for his skin condition.

The disability evaluation for the veteran's dermatitis was 
increased from noncompensable to 10 percent disabling, 
effective from June 1989, under Diagnostic Code 7899-7806, by 
a rating action dated in September 1989.  

When examined by VA in September 1990, the veteran was noted 
to have a generalized dermatitis located on his body.  The 
appearance was more like a dry skin with slight small plaque 
areas with maybe some small, very small popular dermatitis.  
The examiner stated that generally speaking the veteran's 
skin appeared to be dry and patchy over different areas of 
his body and more of a macular dermatitis.

When examined by VA in June 1996, the veteran complained of 
dryness and constant itching of the skin.  His lesions were 
reported to be often generalized type, mostly on the upper 
and lower extremities.  It was noted that these wax and wane 
and at the present are somewhat quiescent.  Physical 
examination of the skin showed a very faint, occasional areas 
of macular lesions, which were somewhat rounded.  There were 
a few on the upper extremities, forearm, and some on the 
lower abdomen on the right side, a few on the right and left 
thigh area.  The lesions were non-scaly, macular, non-
erythematous, and matched the veteran's skin color.  They 
were minimally raised, non-tender, and non-inflamed.  There 
were no scales or pruritic marks noted.  The lesions were 
very interspersed, faint, and minimal, mostly on the upper 
arm, and without any local inflammation.  

A Board decision in November 1998 granted the veteran an 
increased evaluation of 30 percent for his service-connected 
skin condition.  This grant, effective from January 1992, was 
effectuated by a rating action dated in December 1998.

VA outpatient treatment records compiled since 1998 and 
received in connection with the veteran's current claim show 
that the veteran has been evaluated and treated with 
medications on a number of occasions for skin problems by VA.  
In July 1998 he was noted to have a hyperpigmented patch of 
popular eczema on the right hip and multiple flesh colored 
papules above the groin area.  In July 1999 eczematous 
dermatitis was noted in the left upper lip area.  A crusted 
plaque on the veteran's chin was assessed as eczema in March 
2000.

A number of color photographs of the veteran's face and upper 
body have been submitted into evidence in support of the 
veteran's claim.

On a VA examination in September 2001, the veteran stated 
that he had been having dry, itchy and inflamed skin since 
1978.  He said that his lesions are characterized by an itchy 
rash present on the face, neck, hands, and other parts of his 
body.  An examination of the skin revealed generalized skin 
disease, characterized by maculopapular eruptions some of 
which were covered by slippery scales.  The eruptions were 
mainly on the trunk, the back, and the anterior side of the 
shoulders.  There were a few on his groin and side.  There 
were signs of exfoliation and breakdown.  The examiner 
commented that the veteran's dermatitis looked like lichen 
planus.

When seen at a VA outpatient clinic in January 2002, the 
veteran was noted to have hyperpigmented skin lesions on the 
back, legs, and arms.  They were noted to be scaly, raised 
and of different sizes.  In August 2002, bluish black patches 
were scattered all over his body.  In September 2002, it was 
noted that the veteran had a skin biopsy of a lesion on the 
right scapular area to look for KS (Kaposi sarcoma) but that 
it was found to be perivascular dermatitis.  Physical 
examination revealed a scaly symmetrical rash on the back 
with each lesion about 2 cm in diameter and circular.  
Follow-up evaluation in September 2002 noted the veteran's 
biopsy and indicated that the findings were likely caused by 
a drug rash

On VA examination in December 2002, it was noted that the 
veteran had a history of eczema and a current treatment 
regimen that included Aquaphor and Lubriderm.  On physical 
examination the veteran had eczematous papules and plaques, 
some of which were nummular in shape and located mainly on 
the trunks and proximal upper extremity and distal lower 
extremity.  He also had isolated crusted lesions, one on the 
face and one on the right upper extremity.  There were no 
associated systemic or nervous manifestations.  Atopic 
dermatitis was diagnosed.  

On VA examination in June 2003, it was noted that the veteran 
has a history of acne, eczema, and dry skin.  Examination of 
the skin revealed several areas of diffuse dryness, primarily 
in the area of the skin creases at the elbow and wrist site.  
There was also crusting over the ear lobes with swelling.  
There was no evidence of an erythematous rash over the arms 
or legs and no raised skin lesions over the trunk.  Scaling 
and crusting of both ear lobes, xerosis of the skin, and 
dermatophytosis by history were the diagnoses.  The examiner 
noted that in September 2002 the veteran was evaluated by a 
VA dermatologist and noted to have scaling and crusting over 
the ear lobes associated with xerosis of the arms.  He was 
advised at that time to use Lidex to the ear lobes and 
triamcinolone ointment b.i.d.  He added that since that time 
the veteran has been concerned about dermatitis.  He noted 
that the veteran has dryness of the skin but no evidence of 
other skin lesions.

At his hearing in February 2004, the veteran testified that 
approximately 60 to 70 percent of his body is affected by his 
skin problem.  He described constant itching and irritation 
and said that the condition is sometimes more severe than at 
other times.  He stated that he uses oral medications and 
prescription creams and lotions to treat his skin condition 
on a near constant basis.

A VA outpatient treatment record dated in July 2004 notes 
that an examination of the veteran's skin showed small 
patches of hyperpigmented thickening, bilateral axilla.  The 
skin was noted to be otherwise clear.

A VA list of medications printed in August 2004 shows that 
the veteran's medications include triamcinolone ointment, and 
a moisturizing lotion as well as a number of other 
medications related to other disorders.

An August 2004 dermatology consultation note records that the 
veteran has a history of an intermittent pruritic rash on the 
bilateral axillary region and buttock but can involve the 
entire body.  A TBSE (total body surface examination) was 
notable for bilateral axillary regions with plaques with fine 
scales and raised borders.  There were also scaly patches on 
the bilateral upper extremities.  The buttocks had diffuse 
fine scales.  The veteran's scalp, face, ears, post auricular 
areas, and groin were without erythema, patches, plaques or 
scales.  There was no pitting and the hands and feet were 
without lesions.  Pruritic plaques/patched primarily 
involving axillae and buttocks was the diagnosis.  The 
examiner recorded that he would treat the veteran's condition 
empirically with nizoral cream and that he advised the 
veteran he could continue "tmc" (triamcinolone) until two 
weeks before his next appointment.

In September 2004 the veteran presented for a podiatry 
consultation and reported a history of dry itchy skin between 
his toes and in his arch at various times of the year.  He 
said he has tried several anti-fungals without success.  His 
VA physician noted that he had been prescribed ketoconazole 
several months ago for this condition.  On physical 
examination, the interspaces and plantar surfaces of both 
feet were found to be clear.  There was some 
hyperpigmentation of the medial arches, bilaterally.  A 
concurrent dermatology consultation found on examination 
scaly lichenfied plaques on the veteran's axillae and smaller 
plaques on the lateral thighs.  He was prescribed synalar 
ointment and 1 percent hydrocortisone to axilla.       
In October 2004 the veteran was seen at the VA dermatology 
clinic for follow-up evaluation and treatment for his skin 
condition.  The physician noted that the veteran used nizoral 
and topical steroids in the past for his condition, but that 
these were not helpful.  Physical examination of the veteran 
revealed involvement of the axillae, abdomen, and lateral 
thighs.  Two punch biopsies were performed and pathological 
studies revealed hyperkeratosis, parakeratosis, acanthosis, 
superficial dermal fibrous, and perivascular mononuclear 
inflammation including exocytosis with atypia.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2004) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the service-connected 
right shoulder disability at issue here.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4. The Board attempts to 
determine the extent to which service-connected disabilities 
adversely affect the veteran's ability to function under the 
ordinary conditions of daily life, and the assigned ratings 
are based, as far as practicable, upon the average impairment 
of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.

Separate diagnostic codes identify the various disabilities. 
If there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7. Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant. 38 
C.F.R. § 4.3 (2004).

The veteran's testimony and statements are deemed competent 
with regard to the description of the symptoms of his 
disorders. Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
However, these statements must be considered with the 
clinical evidence of record in conjunction with the pertinent 
rating criteria previously set forth.

The veteran's dermatitis is currently rated by the RO as 30 
percent disabling, under Diagnostic Code 7899-7806.  In the 
assignment of diagnostic code numbers, hyphenated diagnostic 
codes may be used.  Injuries would generally be represented 
by the number assigned to the residual condition on the basis 
of which the rating is determined.  Diseases will be 
identified by the number assigned to the disease itself, with 
the residual condition added proceeded by a hyphen.  
38 C.F.R. § 4.27 (2004).  

The Board further notes that the regulations governing skin 
disorders changed during the course of this appeal.  The 
effective date of the revisions is August 30, 2002. In 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000), VA's General 
Counsel held that when a provision of the VA rating schedule 
is amended while a claim for an increased rating under that 
provision is pending, a determination as to whether the 
intervening change is more favorable to the veteran should be 
made. If the amendment is more favorable, that provision 
should be applied to rate the disability for periods from and 
after the effective date of the regulatory change; and the 
prior regulation should be applied to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  Id.  A review of the record demonstrates 
that the RO considered the old and new criteria. Therefore, 
the veteran was made aware of the change. Bernard v. Brown, 4 
Vet. App. 384 (1993).

Under the old criteria, Diagnostic Code 7806 provided that a 
10 percent rating contemplated a skin disorder with 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area.  The next higher rating of 30 
percent contemplated a skin disorder with exudation or 
constant itching, extensive lesions, or marked disfigurement.  
A 50 percent rating contemplated a skin disorder with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or being exceptionally repugnant.

Under the new criteria for 7806, a 10 percent rating is 
warranted for dermatitis or eczema that is at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12- 
month period.  

A 30 percent rating is warranted for 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  

More than 40 percent of the entire body or more than 40 
percent of exposed areas, affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period warrants a 60 percent rating.

Statements and testimony from the veteran are to the effect 
that he has a diffuse skin problem, manifested by constant 
itching, that warrant the assignment of a higher evaluation 
for his skin condition.  While the objective medical evidence 
corroborates his statements to the extent that he has diffuse 
skin problems it does not corroborate his contention that 
those manifestations support the assignment of a rating in 
excess of the 30 percent rating currently assigned.

With regard to the old rating criteria, the evidence shows 
that the veteran's skin disorder involves various areas of 
his body.  However, there is no evidence of systemic or 
nervous manifestations.  The December 2002 VA examination 
indicated the presence of facial lesions.  However, they were 
described as isolated.  The June 2003 VA examination 
indicated that there was crusting over the ear lobes with 
swelling.  However, the subsequent out patient reports in 
2004 show no involvement of the facial area.  The August 2004 
total body surface examination showed that the lesions were 
confined to the bilateral axillary regions with scaly patches 
on the upper extremities diffuse fine scales on the buttocks.  
The Board finds that the manifestations of the skin disorder 
are not exceptionally repugnant.

Accordingly, the criteria for a 50 percent rating under the 
old rating criteria have not been met.  

The new rating criteria effective on August 30, 2002 permits 
a 60 percent evaluation when more than 40 percent of exposed 
areas are affected, or evidence of more than 40 percent of 
the entire body is affected, or constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period.  In this regard the 
evidence does not show that the veteran received constant 
systemic therapy during the past 12-month period.  

The December 2002 examination showed that the skin disorder 
was confined to the trunks and proximal upper extremity and 
distal lower extremity with isolated crusted lesions, one on 
the face and one on the right upper extremity.  Additionally, 
the June 2003 examination showed only areas of dryness, 
primarily in the area of the skin creases at the elbow and 
wrist site and crusting over the ear lobes with swelling.  
The August 2004 total body surface examination showed that 
the lesions were confined to the bilateral axillary regions 
with scaly patches on the upper extremities diffuse fine 
scales on the buttocks.  Furthermore when seen most recently 
at the outpatient clinic in September and October 2004 the 
areas involved were the medial arches, axillae, abdomen, and 
lateral thighs.  

These findings do not demonstrate involvement of more than 40 
percent of exposed areas or 40 percent of the entire body.  
Accordingly, the criteria for a 60 percent rating under the 
revised rating criteria have not been met. 

As such, the Board finds that the preponderance of the 
evidence is against the claim for a rating in excess of 30 
percent for the skin disorder. As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply. 38 U.S.C.A. § 5107(b).


ORDER

An increased evaluation on excess of 30 percent for 
dermatitis is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


